Case 2:20-cv-01734-GW-GJS Document 20 Filed 12/28/20 Page 1 of 1 Page ID #:111



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11    JAIME HENRIQUEZ,                       Case No. CV 20-1734-GW-GJSx

   12                      Plaintiff,

   13         v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
   14    FCA US LLC, et al.,
   15                      Defendants.
   16

   17

   18

   19                                           ORDER

   20        The stipulation is approved. The entire action, including all claims and
   21 counterclaims stated herein against all parties, is hereby dismissed with prejudice.

   22

   23
        Dated: December 28, 2020
   24

   25                                         _________________________________
                                              HON. GEORGE H. WU,
   26
                                              UNITED STATES DISTRICT JUDGE
   27

   28
